The offense is transporting intoxicating liquor; the punishment, confinement in the penitentiary for one year.
No statement of facts is brought forward. Appellant brings forward two bills of exception in which he complains of the fact that the searching officer was permitted to testify touching the result of the search of his car. As far as the record reflects the matter, other testimony might have been given upon the trial of the case embracing the same criminative facts testified to by the officer. If the conclusion should be reached from an examination of the bills of exception that the testimony of the officer was erroneously received, we would be unable to say, in the absence of a statement of facts, that the error in receiving the testimony was harmful. If appellant, or some other witness, testified without objection to the same criminative facts detailed by the officer we would not reverse the judgment.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.